Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 12/03/2020 is entered. Claims 1, 5 - 8, 11, 13, 15 - 19, 31 - 34, and 36 - 40 are pending.  New Claim 62 is added. Claims 5 and 7 has been amended.  Claims 2-4, 9-10, 12, 14, 20-30, 35 and 41-61 have been canceled. Claims 5-8, 11, 13, 15-19, 40 and 62 are under examination. Claims 1, 31- 34 and 36-40 are withdrawn from consideration as being drawn to non-elected invention.
Examiner's amendment
3.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Barbara Carter on 02/03/2021 and the application has been amended as follows:
Claims 1, 31- 34 and 36-40 are cancelled. 

5.   (Currently Amended) 	A method of reducing the frequency of acute exacerbations of chronic obstructive pulmonary disease (AECOPD) associated with a bacterial infection in a subject at risk of developing an acute exacerbation of chronic obstructive pulmonary disease (AECOPD) recurrence, said method comprising administering to said subject a therapeutically effective amount of an immunogenic composition comprisingHaemophilus influenzae Haemophilus influenzae is an amino acid sequence at least 96% identical to a reference sequence selected from SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8 and SEQ ID NO: 9 


11.  (Previously Presented)	The method according to claim 5, wherein the bacterial infection occurred in the presence of Haemophilus influenza or Moraxella catarrhalis.

62.  (Currently Amended)  	The method according to claim 5 wherein (a) the immunogenic polypeptide from Haemophilus influenzae is selected from (i) Protein D with at least 96% sequence identity to SEQ ID NO: 2, (ii) Protein E with at least 96% sequence identity to SEQ ID NO: 5, (iii) PilA with at least 96% sequence identity to SEQ ID NO: 7, or (iv) Protein E and PilA as a fusion protein with at least 96% sequence identity to SEQ ID NO: 9

63 (New)	The method according to claim 11 wherein the bacterial infection occurred in the presence of Haemophilus influenza.

64 (New)	The method according to claim 63 wherein the wherein the bacterial infection occurred in the presence of non-typeable Haemophilus influenzae (NTHi)).

65.  (New)	The method according to claim 5 wherein the immunogenic composition further comprises an immunogenic polypeptide from Moraxella catarrhalis capable of eliciting a humoral and/or cellular immune response in a host animal, wherein the immunogenic polypeptide from Moraxella catarrhalis is an amino acid sequence at least 96% identical to a reference sequence selected from MC-009 (SEQ ID NO. 19), MC-010 (SEQ ID NO. 20) or MC-011 (SEQ ID NO. 21).

Moraxella catarrhalis is an amino acid sequence at least 96% identical to SEQ ID NO. 19.

4.	In view of amendments to claims and arguments of record, the rejection made under 35 U.S.C. § 112, first paragraph (written description) is withdrawn.
Conclusion
5.	Claims 5-8, 11, 13, 15-19, 40 and 62 -66 are allowed and are numbered as 1-17 respectively.
Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9-5:30
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully,



/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Padmavathi Baskar, Ph.D. (Microbiology and Immunology)